Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          April 30, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the                                            No. 52857-6-II
    Personal Restraint of

    PRASOEUTH CHANTHA,

                                Petitioner.
                                                              UNPUBLISHED OPINION



          SUTTON, J. — Prasoeuth Chantha seeks relief from personal restraint resulting from his

2002 plea of guilty to first degree murder with a firearm enhancement.1 The trial court calculated

his offender score as 2 based on a prior adult conviction for second degree possession of stolen

property, worth 1 point, and on two prior juvenile convictions for taking a motor vehicle without

permission, worth 1/2 point each. Those juvenile convictions were for crimes he committed when

he was 14 and 15, respectively. He argues that the trial court erred by including the first juvenile

conviction in his offender score because it had washed out. The State concedes that under former

RCW 9.94A.030(12)(b) (1996) and State v. Smith, 144 Wn.2d 665, 674, 30 P.3d 1245, 39 P.3d

294 (2001), Chantha’s first juvenile conviction had washed out because he committed the crime

before he turned 15 and should not have been included in his offender score. We accept the State’s

concession.


1
  Because the State concedes that Chantha’s judgment and sentence is facially invalid, it is not
subject to RCW 10.73.090’s time bar.
No. 52857-6-II


        We grant Chantha’s petition and remand his judgment and sentence for resentencing with

an offender score of 1 under the rounding down rule of former RCW 9.94A.360 (1999).

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 WORSWICK, J.




 LEE, A.C.J.




                                                2